IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-76,294




EX PARTE KENDRICK EARL EDWARDS, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 39842 IN THE 400TH DISTRICT COURT
FROM FORT BEND COUNTY




           Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated
robbery and sentenced to forty-five years’ imprisonment. The First Court of Appeals dismissed the
appeal for want of jurisdiction. Edwards v. State, No. 01-07-00822-CR (Tex. App.–Houston [1st
Dist.] Feb. 28, 2008) (not designated for publication). 
            Applicant’s original application alleged several instances of ineffective assistance of trial
counsel. While this application was at the trial court on remand, Applicant supplemented his habeas
application on the correct form and alleged that his counsel rendered ineffective assistance because
he failed to timely file a notice of appeal. 
            The trial court has determined that Applicant is entitled to an-out-of time appeal. We agree.
We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time appeal of the
judgment of conviction in Cause No. 39842 from the 400th Judicial District Court of Fort Bend
County. Applicant is ordered returned to that time at which he may give a written notice of appeal
so that he may then, with the aid of counsel, obtain a meaningful appeal. All time limits shall be
calculated as if the sentence had been imposed on the date on which the mandate of this Court issues.
We hold that, should Applicant desire to prosecute an appeal, he must take affirmative steps to file
a written notice of appeal in the trial court within 30 days after the mandate of this Court issues.
            Applicant’s remaining claims are dismissed. Ex parte Torres, 943 S.W.2d 469 (Tex. Crim.
App. 1997). 
 
Delivered: February 24, 2010
Do Not Publish